Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0125047 to Augier (cited by Application).

Regarding claim 7, Augier (see Figs 1-3) discloses a rim, for a rolling assembly having a flexible extender, the rim having an axis of rotation DD', the rim having a rim seat (proximate 29a) extended axially toward the outside by a rim flange, the rim flange having a first portion (proximate 37b) that is oriented substantially in a plane perpendicular to the axis of rotation DD' and situated radially on the outside with respect to the rim seat (as evident from Fig. 3), wherein a radial height measured between the intersection point between a line of the rim seat and a line of the first portion and the end of the radially outermost portion of the rim flange is less than 10 mm (as evident from Fig. 2 and 3 and page 18, line 30 wherein said flange is defined by the structure defined by dimension f).

Regarding claim 8, Augier discloses the rim according to claim 7 further comprising: a second portion 37c that is inclined toward the outside (as evident from Fig. 3), situated axially on the outside with respect to the first portion (as evident from Fig. 3), and situated at least partially radially on the outside f)that is situated axially between the first portion and the second portion.

Regarding claim 9, Augier discloses the rim according to claim 8, wherein the second portion is substantially frustoconical, a virtual vertex determined by continuing the substantially frustoconical portion which is situated axially toward the outside with respect to the rim seat (as evident from Fig. 3).

Regarding claim 10, Augier discloses the rim according to claim 9, wherein the second portion forms an angle alpha with a value of between 50 and 300 with the axis of rotation DD' (as evident from Fig. 3 wherein said angle faces toward the interior of the tire cavity).

Regarding claim 12, Augier discloses the assembly formed by a rim according to claim 7 and a flexible extender 38 comprising an axially inner end (radially inner most tip of 38) that is intended to couple the extender to the rim (see Fig. 1, 2), an axially outer end (proximate 38a) that is intended to receive a tire bead, and a flexible body that connects the axially inner end and the axially outer end (as evident from Figs. 1-2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augier.

Regarding claim 11, Augier discloses the rim according to claim 8, but does not explicitly disclose that the second portion and the connecting portion have a cumulative axial length WR of between 15 mm and 21.5 mm. However, Augier provides a reference scale for 11.4 mm with respect to dimension S (see Fig. 3; pg. 18, line 30). Therefore, in view of comparing the length of the cumulative axial length with S , it would have been obvious to one of ordinary skill in the art to achieve such dimension with the motivation of maximizing the distance of the portion in contact with the tire therein reducing the gravity of the stress concentration on the rim. Examiner’s scale produced a dimension of about 16 mm. 
Other related art: US 20160144660 and US 4351382 provides rims with various dimensions including vertical rim flange height. Also, WO 2009049762 (Fig. 6) provides for an extender in a similar manner as set forth in the instant application albeit lacking recited dimensions. 
Examiner recommends more narrowly setting forth the flange structure to the extent that the flange includes both the first and second portions. Presently, the flange is recited to merely include the first portion while it is the rim that is recited to include the second portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617